Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 1 of 7 PageID #: 10207


  Kelly E. Farnan
  302-651-7705
  Farnan@rlf.com

  July 23, 2019
  VIA ELECTRONIC-FILING
 The Honorable Christopher J. Burke
 U.S. District Court for the District of Delaware
 844 N. King Street
 Wilmington, DE 19801

                     Re:   International Business Machines Corporation v. Expedia, Inc., et al.,
                           No. 17-1875-LPS-CJB (D. Del.)
  Dear Judge Burke:

          Pursuant to the Court’s July 3, 2019 Oral Order (D.I. 153) and subsequent related
  stipulations (D.I. 156, 158), Plaintiff International Business Machines Corporation (“IBM”) and
  Defendants Expedia Group, Inc. (f/k/a Expedia, Inc.), Expedia, Inc., HomeAway.com, Inc.,
  Hotels.com L.P., Hotwire, Inc., Orbitz Worldwide, Inc., Orbitz LLC, and Travelscape LLC
  (collectively, “Defendants”) have met and conferred about case narrowing. Because the parties
  have not reached agreement, the parties have set out their respective proposals below.

      1. IBM’s Proposal:

  Deadline                    Date                        Requirement
  Narrowing of initial        August 17, 2019             Both sides reduce the number of third-
  disclosures                                             party witnesses identified on their initial
                                                          disclosures to 15 third-party witnesses
                                                          per side, not counting inventors of the
                                                          patents-in-suit.
  Final Contentions           Final infringement          Plaintiff reduces asserted claims to 25
  Claim Reduction             contentions                 total (and no more than 6 from any one
                                                          patent).
  Final Contentions Prior     Final invalidity            Defendants reduce invalidity theories to
  Art Reduction               contentions                 40 total (and no more than 10 for any one
                                                          patent).
  Expert Discovery            3 days after the close of   Plaintiff reduces asserted claims to 20
  Claim Reduction             expert discovery            total (and no more than 5 from any one
                                                          patent) from among the claims identified
                                                          in the Final Contentions Claim
                                                          Reduction.
  Expert Discovery Prior      7 days after close of       Defendants reduce invalidity theories to
  Art Reduction               expert discovery            30 total (and no more than 7 for any one
                                                          patent) from among the theories
                                                          identified in the Final Contentions Prior
                                                          Art Reduction.




  RLF1 21680847v.3
Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 2 of 7 PageID #: 10208

  The Honorable Christopher J. Burke
  July 23, 2019
  Page 2


      2. Defendants’ Proposal:

     Event                 Deadline                                   Requirement
                                              Plaintiff shall serve supplemental infringement contentions
                                              that:
                                                  1. Reduce asserted claims to no more than 30 total
                                                     (and no more than 7 from any one patent);
                       August 23, 2019            2. Identify with specificity the accused functionality
                                                     of each accused instrumentality (e.g., by citing
                                                     source code and/or technical documents); and
    Initial                                       3. Identify IBM’s alleged invention date for each
   Reduction                                         asserted claim.
                                              The parties shall file a joint letter informing the Court
                       August 28, 2019        which, if any, of the parties’ 39 claim construction disputes
                                              (see D.I. 124) are moot as a result of Plaintiff’s Initial
                                              Reduction.
                                              Defendants shall serve supplemental invalidity contentions
                     September 13, 2019       that reduce invalidity theories* to no more than 24 total
                                              per patent.
                                              Plaintiff shall serve final infringement contentions that
                      Final infringement      reduce asserted claims to no more than 20 total (and no
                         contentions          more than 5 from any one patent) from among the claims
    Second                                    identified in the Initial Reduction.
   Reduction
                                              Defendants shall serve final invalidity contentions that
                        Final invalidity      reduce invalidity theories* to no more than 16 total per
                          contentions         patent from among the invalidity theories identified in the
                                              Initial Reduction.

                     3 days after close of    Plaintiff shall reduce asserted claims to no more than 15
                       expert discovery       total (and no more than 4 from any one patent) from
     Final                                    among claims identified in the Second Reduction
   Reduction
                     10 days after close of   Defendants shall reduce invalidity theories* to no more
                       expert discovery       than 12 total per patent from among the invalidity theories
                                              identified in the Second Reduction.

  For sake of clarity, the limits set forth above apply only to 102/103 prior art combinations and do
  not limit Defendants’ defenses based on 35 U.S.C. § 101, 35 U.S.C. § 112, or obviousness-type
  double patenting.

  All of the limits set forth above may be modified upon a showing of good cause.




  RLF1 21680847v.3
Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 3 of 7 PageID #: 10209

  The Honorable Christopher J. Burke
  July 23, 2019
  Page 3


  Definitions:

         An “invalidity theory” is either an anticipation theory based on a single “invalidity
  reference” (defined below), an obviousness theory based on a single invalidity reference, or an
  obviousness theory based on a primary invalidity reference and one or more secondary invalidity
  references in combination with the primary reference. For example, the combination of primary
  reference A with secondary reference B and/or C would count as three theories, i.e., A+B, A+C,
  A+B+C.

          Invalidity theories shall consist of only those reference(s) that Defendants utilize to show
  the existence of claim limitation(s) in the prior art as part of an anticipation argument or prima-
  facie obviousness argument. The limitations set forth above shall not limit Defendants’ reliance
  on additional evidence (including other invalidity references) for other purposes, including to
  demonstrate the state of the art, knowledge of a person of ordinary skill in the art, simultaneous
  invention by others, or Georgia-Pacific factors.

          An “invalidity reference” may be a document (e.g., a patent or printed publication) or a
  prior art instrumentality (such as a device, system, or process). Documents (such as source code,
  manuals, architecture documents, contracts, and press releases) describing or corroborating the
  functionality and prior-art status (e.g., sale/offer for sale or public use) of a single prior art
  instrumentality shall collectively count as one “invalidity reference.” Defendants’ invalidity
  contentions shall identify with specificity each such invalidity reference (including the release
  date, version number, and/or other identifying information of a prior art instrumentality, to the
  extent known) and its related collection of documents. [Defendants’ additional proposal:
  Similarly, a collection or compilation of closely-related documents authored or published by a
  common person or entity (e.g., a single standard adopted by a standard-setting body that is
  comprised of multiple cross-referenced documents) shall be considered a single invalidity
  reference, and Defendants’ invalidity contentions shall identify the collection of documents
  pertaining to each such invalidity reference.]




  RLF1 21680847v.3
Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 4 of 7 PageID #: 10210

  The Honorable Christopher J. Burke
  July 23, 2019
  Page 4

                                            IBM’s Position

  The Initial Narrowing Should Occur When The Parties Serve Final Contentions.

           IBM’s proposal includes two narrowing steps: (1) at final contentions (just after the close
  of fact discovery) and (2) just after the close of expert discovery. IBM’s proposal allows the
  parties to make informed decisions about how to narrow the case throughout fact discovery—a
  phase of the case when the number of asserted claims and invalidity references have relatively
  little impact on judicial economy. At the same time, IBM’s proposal narrows the case before the
  time and expense of expert discovery and dispositive motions—a phase when the scope of claims
  and prior art directly impacts the parties and the Court.

         In contrast, Defendants’ proposal would unduly prejudice IBM’s ability to prosecute this
  case. Defendants’ initial narrowing stage would likely occur (1) before the Court issues a Report
  and Recommendation on all claim construction terms, (2) before IBM has finished reviewing
  source code (some of which was only produced recently), and (3) before oral argument on
  pending IPRs for the ’967 and ’601 patents. The potential prejudice to IBM of having to choose
  claims in the dark, before their viability is clear, far outweighs any incremental benefit to judicial
  economy. There is no need to prematurely narrow claims and invalidity theories after the parties
  have already expended significant effort analyzing the currently-asserted claims as they relate to
  the motions to dismiss, claim construction, and PTAB proceedings.

  The Court Should Reject Defendants’ Attempt To Impose Additional Burdens On IBM.

          Defendants improperly seek to impose additional burdens on IBM that go far beyond the
  Court’s order to brief case narrowing proposals. Defendants ask the Court to require IBM to
  “[i]dentify with specificity the accused functionality of each accused instrumentality (e.g., by
  citing source code and/or technical documents).” That vague request is premature before the end
  of fact discovery, before IBM serves its final infringement contentions, and before the final
  supplementation of accused products is due on September 27. Notably, Defendants do not apply
  a similar requirement on their invalidity contentions. Nor do Defendants provide a basis for their
  requirement. In fact, Defendants did not identify any alleged deficiencies in IBM’s 3,863-page
  infringement contentions (which were served five months ago) until 11:35 PM on July 22,
  2019—the day before this letter was submitted. At that time, Defendants asked IBM to meet and
  confer on the topic on July 30. Separately, Defendants ask for more information on invention
  dates, even though that issue was not raised until July 15, in a letter where Defendants asked
  IBM to respond by July 31. As a result of Defendant’s last-minute complaints, the parties have
  not met and conferred on either issue.

         Defendants have apparently decided that they would prefer to short-circuit the Court’s
  discovery dispute process and ask for judicial intervention before IBM has had the opportunity to
  meet and confer or even respond to those issues. To be clear, IBM is willing to work with
  Defendants to discuss their professed concerns but has not been afforded to opportunity to do so.
  IBM should not be compelled to amend infringement contentions on five patents against six
  defendants within 30 days, without even having the opportunity to understand and respond to
  Defendants’ supposed concerns.


  RLF1 21680847v.3
Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 5 of 7 PageID #: 10211

  The Honorable Christopher J. Burke
  July 23, 2019
  Page 5

          To the extent the Court considers granting Defendants’ request, IBM requests an
  opportunity to argue the issue at a telephonic conference. Consistent with the Court’s January
  23, 2019 standing oral order, IBM intends to have a newer attorney argue this issue, if the Court
  grants IBM’s request for oral argument.

  Defendants Should Reduce The Number Of Identified Third-Party Witnesses.

          Defendants’ initial disclosures identify at least 60 third-party witnesses as relevant to
  prior art. Expedia, Inc.’s First Amended Initial Disclosures at 8-9 (Ex. B). Defendants
  apparently identified all listed inventors and authors of the alleged prior art without making any
  effort to limit their responses to witnesses that they intend to investigate. It is not feasible for
  IBM to depose all 60 witnesses during fact discovery, and there is insufficient information for
  IBM to even identify most of the witnesses. See, e.g., Ex. B at 9 (identifying a witness only as
  “Josh” with unknown contact information). Defendants should be required to narrow the
  identified third-party witnesses so that IBM has notice of what witnesses are relevant to the case
  in time to seek their deposition.

  The Court Should Adopt IBM’s Proposed Limits For Asserted Claims And Prior Art References.

         IBM’s proposal sets limits on asserted claims and prior art reference that closely track the
  Scheduling Order in the Priceline litigation. See IBM v. Priceline Group Inc., C.A. No. 15-137-
  LPS, D.I. 65 at ¶12 (D. Del. 2016) (Ex. A). Defendants’ limits on prior art theories are
  unreasonable and would permit them to assert 80 prior art theories through expert discovery.




  RLF1 21680847v.3
Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 6 of 7 PageID #: 10212

  The Honorable Christopher J. Burke
  July 23, 2019
  Page 6


                                         Defendants’ Position

       1. Limitation of asserted claims. In both Priceline and Groupon, the Court limited IBM to
  16 total claims (and no more than 5 per patent). At the Groupon trial, however, IBM chose to
  assert only 2 claims per patent for a total of 8 claims. Based on IBM’s litigation history on the
  asserted patents, the appropriate total number of asserted claims in this case, after all narrowing,
  should be 15 (i.e., an average of 3 claims per patent, with no more than 4 from any one patent).
  Such a limit is also consistent with the total number of claims the Court has permitted in other
  five-patent cases. See Sunoco Partners v. Powder Springs Logistics, C.A. No. 17- 1390-LPS-
  CJB, (D. Del Nov. 1, 2018 docket entry) (5 patents; 15 total claims); Greatbatch Ltd. v. AVX
  Corp., C.A. No. 13-723-LPS, D.I. 368 (D. Del. July 28, 2015) (5 patents; 15 total claims).
       2. Limitation of invalidity theories. 1 When the Court has imposed limits based on
  invalidity theories rather than prior art references, the Court has generally imposed limits per
  patent, in a 4:1 ratio relative to asserted claims. See Greatbatch, D.I. 368 (initial and final ratio
  of 4:1); Thermo Fisher Scientific Inc. v. Agilent Techs., Inc., C.A. No. 17-600-LPS (D. Del. Feb.
  5, 2018 docket entry) (initial 4:1 ratio, final 3.33:1 ratio); Confluent Surgical, Inc. v.
  HyperBranch Med. Tech., Inc., C.A. No. 17-688-LPS-CJB (D. Del. Oct. 30, 2017 docket entry)
  (initial 4:1 ratio, final 3:1 ratio). For a limit of 15 asserted claims, therefore, Defendants should
  be permitted 15x4 = 60 invalidity theories (i.e., up to 12 per patent). Defendants submit that
  IBM’s proposal to limit Defendants 7 total theories per patent, but permit IBM to assert up to 5
  claims from each patent, would be overly restrictive and prejudicial to Defendants. 2
       3. Timing of reductions. The Court typically orders that initial reductions occur before fact
  discovery closes and that final reductions occur before expert discovery. See Sunoco Partners
  (11/1/18 docket entry) (final reduction at close of fact discovery); Confluent Surgical (10/30/17
  docket entry) (final reduction at final contentions); Thermo Fisher (2/5/18 docket entry) (final
  reduction before expert reports); Collegium Pharm., Inc. v. Teva Pharms. USA, Inc., C.A. No.
  18-300-LPS-CJB (8/6/18 docket entry) (same). The same approach makes sense here. IBM
  currently asserts 122 claims from 5 patents and has refused to reduce the number of claims.
  Under IBM’s proposal, initial narrowing would occur after the close of fact discovery—which is
  when final narrowing should be occurring. With only three months remaining in discovery, the
  first reduction should happen immediately so the parties and the Court can reasonably focus their
  efforts. Final narrowing should occur either (a) all at once (at the final contentions stage, before


  1
    The parties agree to the definition of “invalidity theory,” which largely tracks the definition
  adopted by the Court in the Priceline litigation. Priceline, D.I. 65 at 10 n.3. The Priceline
  limitations were based on invalidity theories per patent, while the Groupon limitations were
  based on prior art references per patent. Although limiting based on references would allow
  Defendants more flexibility, Defendants have agreed to a framework based on limiting
  “invalidity theories” per the parties’ agreed definition, provided Defendants are likewise afforded
  a reasonable 4:1 ratio of total invalidity theories to total asserted claims, as explained herein.
  2
    IBM merely points to Priceline, wherein the parties disputed whether invalidity contentions
  should be limited based on theories (IBM) or references (defendants), and the Court chose IBM’s
  proposal. The Priceline Defendants did not offer a proposal that allowed a greater number of
  invalidity theories, or an argument that IBM’s proposal of less than two invalidity theories per
  asserted claim deviated significantly from the Court’s past limits.

  RLF1 21680847v.3
Case 1:17-cv-01875-LPS-CJB Document 159 Filed 07/23/19 Page 7 of 7 PageID #: 10213

  The Honorable Christopher J. Burke
  July 23, 2019
  Page 7

  expert discovery), or (b) more gradually, with a further reduction at the final contentions stage
  and a final reduction at the close of expert discovery.
       4. “Invalidity reference” definition. Defendants’ definition for “invalidity reference”
  directly addresses the facts of this case. For example, a version of a single standard adopted by a
  standard-setting body would be a single “invalidity reference” for purposes of counting invalidity
  theories, even if embodied in a set of multiple interrelated documents. Such clarification is
  necessary due to the restrictive definition of “invalidity theory,” which might otherwise
  unnecessarily restrict Defendants’ ability to later rely on a subset of such interrelated documents.
       5. Alleged invention date. Despite having twice litigated 4 of the 5 asserted patents, IBM
  has not disclosed the alleged invention date for each asserted claim. Because such contentions (if
  proven) could impact the prior-art status of references charted in Defendants’ invalidity
  contentions, the Court’s case narrowing should require IBM to promptly disclose such
  contentions.
       6. Citation to source code. IBM’s infringement contentions do not cite any source code,
  and IBM has stated during meet-and-confers that it does not intend to cite source code until after
  the close of fact discovery (in its final contentions). IBM has had Defendants’ source code for
  over six months and should be required to identify the accused functionality with specificity by
  the deadline for initial claim reduction so Defendants will have meaningful notice of IBM’s
  infringement theories before narrowing their invalidity case (and certainly before the close of
  fact discovery).
       7. Initial disclosures reductions. Defendants do not oppose reasonable reductions, but the
  reductions should occur after (not before) the parties’ initial claim and art reductions. Under
  IBM’s proposal, Defendants must eliminate prior art witnesses before either side narrows its
  contentions. Defendants would agree to limit the number of disclosed third-party witnesses after
  initial reductions to 25, with the ability to add witnesses as discovery proceeds.


                                                               Respectfully,

                                                               /s/ Kelly E. Farnan

                                                               Kelly E. Farnan (#4395)

  Enclosures

  cc:      Clerk of the Court (via hand delivery)
           Counsel of Record (via electronic mail)




  RLF1 21680847v.3
